Citation Nr: 1425860	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  07-25 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an extraschedular evaluation in excess of 10 percent for service-connected chronic low back strain with degenerative disc disease at L5-S1, spondylolysis L5, and grade I anterior spondylolisthesis L5-S1.

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected radiculopathy, right lower extremity.

3.  Entitlement to an initial evaluation in excess of 20 percent for service-connected radiculopathy, left lower extremity.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to October 1996.

This matter comes to the Board of Veterans' Appeals  (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which continued a previously assigned noncompensable rating for a chronic low back strain. 

In an October 2007 rating decision, the RO increased the rating from noncompensable to 10 percent for the Veteran's service-connected low back disability, effective August 22, 2005, the date of the claim for increase; however, the claim for a higher evaluation remained before the Board because the rating assigned for the period remained less than the maximum available benefit awardable for the period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2008, the Veteran was afforded a Travel Board hearing.  A transcript of the testimony offered at this hearing has been associated with the record. 

In a July 2011 decision, the Board denied the Veteran's claim of entitlement to an evaluation in excess of 10 percent for service-connected chronic low back strain with degenerative disc disease at L5-S1, spondylolysis L5, and grade I anterior spondylolisthesis L5-S1.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In a February 2012 Joint Motion for Partial Remand (joint motion), the Veteran and the Secretary moved to partially vacate the Board decision.  Specifically, the joint motion moved to vacate only that portion of the Board decision that declined to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  Pursuant to the joint motion, the Court, in a February 2012 Order, vacated only the part of the Board's decision that declined referral for extraschedular consideration and dismissed the appeal with respect to schedular evaluation.  Accordingly, the issue is characterized as such on the cover page of this decision. 

In a February 2013 decision, the Board remanded this issue for additional development.

In a June 2013 rating decision, the RO continued a 10 percent evaluation for chronic low back strain with degenerative disc disease at L5-S1, spondylolysis L5, and grade I anterior spondylolisthesis L5-S1 and granted separate 20 percent evaluations assigned for radiculopathy of the left and right lower extremities.  In an August 2013 correspondence, the Veteran's representative indicated that the Veteran disagreed with the RO's failure to assign ratings greater than 20 percent for his left lower extremity and right lower extremity radiculopathy disabilities.  Accordingly, these issues must also be addressed in this decision.  See AB v. Brown; supra.   

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, in a January 2014 private treatment report, a physician indicated that the Veteran was "unable to work".  As such, the issues before the Board are as set forth above.

The issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected chronic low back strain with degenerative disc disease at L5-S1, spondylolysis L5, and grade I anterior spondylolisthesis L5-S1 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand of the Veteran's claims is warranted.  Although the Board regrets the additional delay associated with an additional remand, further development of the record is required before the Board may render a decision in the instant case.  

Per the February 2013 Board instructions, the Veteran underwent a VA examination in June 2013.  Based on the June 2013 VA examination, the RO continued the 10 percent evaluation for chronic low back strain with degenerative disc disease at L5-S1, spondylolysis L5, and grade I anterior spondylolisthesis L5-S1 and granted separate 20 percent evaluations assigned for radiculopathy of the left and right lower extremities.

A subsequent January 2014 correspondence from a private physician noted that the Veteran had an upcoming appointment with a surgeon for further evaluation.  A February 2014 Surgical Clearance Form indicated that the Veteran as to undergo surgery on February 28, 2014 at the William Beaumont Hospital in Royal Oak, Michigan.   The claims file does not currently contain any records regarding this surgery.

Accordingly, as the Veteran was scheduled for surgery in February 2014,  there is evidence of a possible worsening of this disability since the last VA examination in June 2013.  

VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of a disability.  See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected chronic low back strain with degenerative disc disease at L5-S1, spondylolysis L5, and grade I anterior spondylolisthesis L5-S1 and radiculopathy of the lower bilateral extremities, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Finally, as noted above, in a January 2014 correspondence, a private physician indicated that the Veteran was "unable to work" and was to be examined later to determine whether he was able to return to work or not.  Given the statement regarding the Veteran's inability to work possibly due to service-connected disabilities, the record also raises the issue of entitlement to a TDIU under 38 C.F.R. §§ 3.340, 3.341, and 4.16.  See Rice, supra.  The Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  The Board notes that the evidentiary record does not contain any opinion that specifically addresses whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Therefore, on remand, the RO will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities has on his ability to obtain and maintain employment. 

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a 38 C.F.R. § 3.159(b) notice letter for his TDIU claim.

2.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include 
records related to surgery scheduled for February 2014 at the William Beaumont Hospital in Royal Oak, Michigan.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those re cords for VA review.

3.   After the above instructed development has been completed to the extent possible, the Veteran should be scheduled for a VA spine examination by an appropriate examiner for an opinion as to the current nature and extent of his service-connected low back disability.  The examiner should identify all present manifestations of the service-connected disability.   Complete range of motion and X-ray studies must be provided with discussion as to any additional limitation of motion due to pain, weakness, fatigability, incoordination or pain on movement of a joint, including use during flare-ups.

The opinion should address whether the Veteran has experienced any incapacitating episodes due to his low back disability.  In this regard, the examiner should be advised that the regulation defines an "incapacitating episode" as one requiring bed rest and treatment by a physician.  If the examiner finds there are any neurological disabilities, an opinion, to the extent possible, should be provided as to the date of onset and the severity thereof.

For the radiculopathy of the lower extremities, the examiner should identify the nerve or nerves affected, and should comment on the functional impairment that would be expected from the symptoms shown/pathology found.  If there is a difference in the level of impairment shown in the separate extremities, such difference(s) should be described in detail.  

The examiner should also provide a full description of the effects of the service-connected back and radiculopathy disabilities (exclusive of any nonservice-connected disabilities) upon the Veteran's employment and daily life.  Particular emphasis should be placed upon any manifest limitation of activity, interference with employment and any periods of hospitalization alleged by the Veteran.   The examiner should also specifically comment on whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.  

The claims folder must be made available to the examiner for review in conjunction with the examination.  All opinions must be supported by a detailed rationale.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  The AOJ should specifically consider whether the case should be referred for extraschedular consideration under 38 C.F.R. § 3.321(b)(1)  and include an explanation for its decision. If the benefit sought on appeal remains denied, then the Veteran and his attorney should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



